UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
DEANDRE JOHNSON, CIVIL ACTION 1:13-CV-03136
Petitioner
VERSUS JUDGE DRELL
BURL CAIN, WARDEN,
Respondent MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Johnson’s § 2254 Petition for Writ of Habeas Corpus
(Doc. 1) is DENIED AND DISMISSED WITH PREJUDICE.

THUS ORDERED AND SIGNED in Chambers at Metesumert Louisiana

on this < 5 -day of December, 2019.

 
   

 

JUDGE DEE D.DRELL °
UNITED STATES DISTRICT JUDGE

 
